Preliminary injunction.  In April, 1940, the state of Wisconsin, plaintiff, began an action against Alois Benz, defendant, to restrain the defendant from violating the standards established for the barber trade and concurrently therewith moved the court for a restraining order pendente lite against continued selling below the reasonable cost established by the standards.  No issue was joined and no affidavits were filed. By order dated May 17, 1940, the court conditionally denied plaintiff's motion.  From that part of the order denying plaintiff's motion the plaintiff appeals.  Since the entry of the order appealed from the barber code or so-called standards have been *Page 391 
held to be invalid.  See State v. Neveau, 237 Wis. 85,294 N.W. 796.
What is really sought in this case is an overruling of the holding in State ex rel. Attorney Generalv. Manske (1939), 231 Wis. 16, 285 N.W. 378.  In that case in a similar action it was held that whether a court should issue a temporary restraining order pending judgment is a matter resting in the sound judicial discretion of the trial court.  Under the circumstances we are not disposed at this time to review this question.  The injunction not having been issued, there has been no violation, and "standards" having been held to be invalid, the question is now moot.
By the Court. — The order appealed from is affirmed.